Case 5:16-cv-00425-EEF-KLH Document 101 Filed 11/19/20 Page 1 of 1 PageID #: 1612




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


  LEE LUCAS #338382                                    CASE NO. 5:16-CV-00425

  VERSUS                                               JUDGE ELIZABETH E. FOOTE

  JERRY GOODWIN ET AL                                  MAGISTRATE JUDGE KAREN L.
                                                       HAYES


                                           JUDGMENT

            The Report and Recommendation of the Magistrate Judge having been considered, no

  objections having been filed, and finding that same is supported by the law and the record in this

  matter,

            IT IS ORDERED that Plaintiff Lee Lucas’s Motion for Temporary Restraining Order is

  DENIED.

            THUS DONE AND SIGNED this __19th____ day of November, 2020, in Shreveport, Louisiana.


                                                    ______________________________________
                                                    ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
